Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated January 29, 1990, which, after a hearing, found that the petitioner had "suffered or permitted” gambling on the licensed premises, and suspended the petitioner’s license to sell liquor for 10 days.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence presented at the hearing to support the determination that the petitioner suffered or permitted gambling on its premises, in violation of Alcoholic Beverage Control Law § 106 (6), in that free play was awarded in a video poker game (see, Matter of Plato’s Cave Corp. v State Liq. Auth., 68 NY2d 791; Matter of 59 Corner Corp. v New York State Liq. Auth., 175 AD2d 282; Matter of CBH Pioneer Enter, v New York State Liq. Auth., 172 AD2d 520; Matter of Cos Dei San v State Liq. Auth., 147 AD2d 370). The *204penalty of a 10-day suspension of the petitioner’s license to sell liquor was not excessive (see, Matter of PJP Tavern Corp. v New York State Liq. Auth., 152 AD2d 578; Matter of La Cucina Mary Ann v State Liq. Auth., 150 AD2d 450; Matter of MNDN Rest. v Gazzara, 128 AD2d 781). Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.